PER CURIAM.
This is an action by the trustee to recover from the defendant $1,275 as a preference voidable under section 60b of the bankrupt act (Act July 1, 1898. c. 541, 30 Stat. 562 [U. S. Comp. St. 1901, p. 3445]), which provides for setting aside a preference where the party receiving it has reasonable cause to believe that a preference was intended. The District Court found that there was insufficient evidence to warrant the conclusion that the defendant had cause to believe that it was receiving more than the other creditors. No fraud is proved, and none is asserted. The onerous duty of creditors, which is asserted by the appellant, to investigate when an offer of compromise is made, to ascertain if the debtor can pay the amount offered and intends to pay it to all creditors alike, places too heavy a burden upon the creditors. When an offer of compromise is made, the creditors are justified in believing that it is made in good faith to all creditors, unless something occurs to put them upon inquiry.
The decree of the District Court was right, and should be affirmed.